NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEXANDER VLADIMIROVICH                         No.    15-73321
NOVIKOV,
                                                Agency No. A200-264-343
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Alexander Vladimirovich Novikov, a native and citizen of Russia, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his request for a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion for a continuance, and review de novo due process claims. Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for

review.

      The agency did not abuse its discretion in denying Novikov’s request for an

additional continuance where he did not demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (factors

considered in determining whether the denial of a continuance constitutes an abuse

of discretion include the nature of the evidence excluded and the number of

continuances previously granted). Contrary to Novikov’s contention, the agency

did not ignore relevant precedent or factors in denying his request.

      Novikov’s due process claims fail for lack of prejudice. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-73321